Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 1 of 8




                  Exhibit L
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 2 of 8




                                 February 15, 2019


VIA ELECTRONIC MAIL

Eva Canaan, Esq.
Phillips Lytle LLP
340 Madison Avenue
17th Floor
New York, NY 10173

      Re:    Deposition Duces Tecum of April Zambelli-Weiner, Ph.D.
             In re: Zofran Products Liability Litigation MDL No. 2657

Dear Ms. Canaan:

      This letter serves as Dr. Zambelli-Weiner’s response to the numbered requests to
produce certain documents set forth in the Notice to Take Continued Videotaped
Deposition of April Zambelli-Weiner, Ph.D:

      Request No. 1: All COMMUNICATIONS between you or any other TTi employee
and Plaintiffs’ counsel regarding the Study.

       Response: All Communications between Dr. Zambelli-Weiner                   and
Plaintiffs’ counsel regarding the Study have been produced.

     Dr. Zambelli-Weiner objects to this Request to the extent it requests the
production of all Communications between any employee of TTi and Plaintiffs’
counsel since TTi would be the custodian of any such documents and not her.
Without waiving this objection, Dr. Weiner is not aware of any such
Communications.


      Request No. 2: All COMMUNICATIONS between you or any other TTi employee
and Plaintiffs’ counsel regarding Zofran and birth defects.

      Response: Per the objection made by Plaintiff’s counsel at her deposition,
Dr. Weiner objects to producing the requested documents on the grounds that
such communications are privileged communications with a consulting expert
witness and are not discoverable.

    Without waiving this objection, Dr. Weiner is not aware of any such
Communications between any other employee of TTi and Plaintiffs’ counsel.
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 3 of 8
Eva Canaan, Esq.
February 15, 2019
Page 2




       Request No. 3: Concerning the Study: The entire Stata/MP13.1, SAS, or any
other statistical software output/printout of the analyses, including the final analyses and
preliminary or other analyses that were not reported in the Study. To the extent
necessary, generate this output/printout from the existing Stata/MP13.1 codes.

      Response: No such documents exist. In addition, Dr. Zambelli-Weiner
objects to the Request to the extent it requests that she generate any such
documents on the grounds that such documents are outside the scope of the
Court’s January 18, 2019 Order; and that the Request is not proportional to the
needs of the case considering the lack of relevance such information has to
discovering what influence, if any, Dr. Zambelli-Weiner’s financial arrangements
with Plaintiff’s counsel had on the Study and the additional time, burden and
expense that would be imposed on this non-party witness in having to respond to
such request.


      Request No. 4: All DOCUMENTS concerning any analyses or data relating to
Zofran and birth defects that were not reported in the Study.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.


      Request No. 5: All communications between you or any other employee of TTi,
and Truven Health Analytics and/or Truven Health MarketScan regarding the Study.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 4 of 8
Eva Canaan, Esq.
February 15, 2019
Page 3


       Request No. 6: All DOCUMENTS concerning any analyses or data relating to
other antiemetics and birth defects that were analyzed pursuant to the “Antiemetic
Study Proposed Protocol.”

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.


      Request No. 7: Unredacted copies of all DOCUMENTS produced on January
25, 2019, bates numbered AZW-1 through AZW-28.

       Response: Dr. Zambelli-Weiner objects to the Request per the Court’s
January 18, 2019 Order that prohibited disclosure of research and work that was
not related to ondansetron exposure and risk. Without waiving this objection, Dr.
Zambelli-Weiner notes that unredacted copies of AZW 3-4 were contained in the
Kirby production (Kirby 367-368).


       Request No. 8: All COMMUNICATIONS between you and Robert Jenner, or any
other Plaintiffs’ counsel, on, or after, November 12, 2018.

       Response: Per the objection made by Plaintiff’s counsel at her deposition,
Dr. Zambelli-Weiner objects to producing the requested documents on the grounds
that such communications are privileged communications with a consulting expert
witness and are not discoverable.


      Request No. 9: All COMMUNICATIONS between you and Dr. Russell Kirby, or
any other Study author, regarding the Study.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 5 of 8
Eva Canaan, Esq.
February 15, 2019
Page 4




      Request No. 10: All COMMUNICATIONS between you and Dr. Russell Kirby
regarding Zofran and birth defects.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.


      Request No. 11: All COMMUNICATIONS between you and Dr. Russell Kirby
regarding the “Antiemetic Study Proposed Protocol.”

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.


      Request No. 12: All COMMUNICATIONS between you and Dr. Russell Kirby
regarding the deposition subpoenas in the Zofran birth defects litigation.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.


      Request No. 13: All retention and/or consulting agreements between TTi and
Grant & Eisenhofer.
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 6 of 8
Eva Canaan, Esq.
February 15, 2019
Page 5


      Response: Per the objection made by Plaintiff’s counsel at her deposition,
Dr. Weiner objects to producing the requested documents on the grounds that
such communications are privileged communications with a consulting expert
witness and are not discoverable.


      Request No. 14: All invoices and billing records concerning consulting services
rendered by TTi to Grant & Eisenhofer.

      Response: Per the objection made by Plaintiff’s counsel at her deposition,
Dr. Weiner objects to producing the requested documents on the grounds that
such communications are privileged communications with a consulting expert
witness and are not discoverable.


      Request No. 15: All PowerPoints and/or other presentation materials or
handouts from your October 2015 presentation at the Mass Torts Made Perfect
conference in Las Vegas.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.

      Without waiving this objection, Dr. Zambelli-Weiner is not in possession of
any documents responsive to this Request.


      Request No. 16: All communications between you and Robert Jenner and/or
Elizabeth Graham regarding the October 2015 Mass Torts Made Perfect conference in
Las Vegas.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.
     Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 7 of 8
Eva Canaan, Esq.
February 15, 2019
Page 6


      Without waiving this objection, Dr. Zambelli-Weiner is not in possession of
any documents responsive to this Request.


      Request No. 17: All email correspondence and/or other communications between
you, any other TTi employee, or Study co-author and the New England Journal of
Medicine concerning the basis for rejection of the study titled “First Trimester
Ondansetron Exposure and Risk of Structural Birth Defects.”

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.

       In addition, Dr. Zabmelli-Weiner objects to this Request on the grounds that
it seeks confidential and privileged peer review documents of the New England
Journal of Medicine.


     Request No. 18: All handouts distributed by TTi at the International Society for
Pharmacoeconomics and Outcomes Research (ISPOR) in May 2018.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order; and
that the Request is not proportional to the needs of the case considering the lack
of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.

      Without waiving this objection, Dr. Zambelli-Weiner produces herewith a
copy of the handout relating to the Study that was made available at the ISPOR
conference.


      Request No. 19: All peer-review comments received concerning the Study.

       Response: Dr. Zambelli-Weiner objects to the Request on the grounds that
it seeks documents outside the scope of the Court’s January 18, 2019 Order, as
      Case 1:15-md-02657-FDS Document 1389-12 Filed 03/08/19 Page 8 of 8
Eva Canaan, Esq.
February 15, 2019
Page 7


clarified by the Court during the conference with the Court on February 1, 2019;
and that the Request is not proportional to the needs of the case considering the
lack of relevance such information has to discovering what influence, if any, Dr.
Zambelli-Weiner’s financial arrangements with Plaintiff’s counsel had on the Study
and the additional time, burden and expense that would be imposed on this non-
party witness in having to respond to such request.

      In addition, Dr. Zabmelli-Weiner objects to this Request on the grounds that
it seeks confidential and privileged peer review documents of the Journal of
Reproductive Toxicology.



        In addition, please be advised that it is our position that any formal motion by you
to seek to compel the production of any of these documents should be undertaken prior
to Dr. Zambelli-Weiner’s continued deposition – if, instead, you decide to proceed on Feb
20 without filing such motion and without continuing her deposition until the court has
ruled on any such motion, please understand that in the event at some point later she is
ordered to produce some or all of the requested documents Dr. Zambelli-Weiner will not
consent to returning for a third day.


                                          Very truly yours,



                                          Eric W. Gunderson

cc:    David Bonnin, Esq.
